OPINION — AG — THE STATE EXAMINER AND INSPECTOR MAY NOT APPOINT PERSONNE IN ADDITION TO THOSE PROVIDED IN SENATE BILL NO. 67, 29TH (1963) OKLAHOMA LEGISLATURE, FOR THE PURPOSE OF CONDUCTING THE COUNTY AUDITS PRESCRIBED IN 19 Ohio St. 1961 171-174 [19-171] — [19-174] AND 74 Ohio St. 1963 Supp., 227.1-227.4 [74-227.1]. [74-227.4]. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT SAID EXAMINER AND INSPECTOR MAY APPOINT ADDITIONAL PERSONNEL FOR THE PURPOSE OF CONDUCTING ANY SPECIAL AUDIT PRESCRIBED IN 74 Ohio St. 1961 212 [74-212] CITE: OPINION NO. 63-421 (HARVEY CODY)